DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              OLGA ROGERS a/k/a OLGA L. ROGERS,
                          Appellant,

                                    v.

HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
    BENEFIT OF PEOPLE'S FINANCIAL REALTY MORTGAGE
SECURITIES TRUST, SERIES 2006-1, MORTGAGE PASS-THROUGH
     CERTIFICATES, SERIES 2006-1, MARTIN'S CROSSING
  HOMEOWNERS ASSOCIATION, INC., and FIA CARD SERVICES,
 NATIONAL ASSOCIATION SUCESSOR BY MERGER OF BANK OF
                   AMERICA, NA (USA),
                        Appellees.

                             No. 4D15-3975

                             [ July 6, 2017 ]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; F. Shields McManus, Judge; L.T. Case No.
432013CA000902CAAX.

  Malcolm E. Harrison of the Law Office of Malcolm E. Harrison, P.A.,
Wellington, for appellant.

  Diana B. Matson of Baker, Donelson, Bearman, Caldwell & Berkowitz,
PC, Fort Lauderdale, for Appellee HSBC Bank.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.